Citation Nr: 0106679	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-17 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes, to include 
consideration of an extraschedular award under the provisions 
of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from October 1964 to October 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The veteran contends that his disabilities have left him 
permanently and totally disabled and unemployable.  He 
believes that his primary disabilities are a bipolar disorder 
and acute mania.  

The record indicates that the veteran's nonservice connected 
disabilities include bilateral redness and swelling of the 
feet and calves, evaluated as 10 percent disabling; and the 
residuals of a neck injury with possible cervical disc 
disease, evaluated as zero percent disabling.  He has a 
combined evaluation of 10 percent disabling.  

VA treatment records dated July 1998 indicate that the 
veteran had recently been released from jail.  These records 
contain a report from Melanie Phipps, a social worker from 
the Lake County Jail, that the veteran had been diagnosed as 
having a bipolar disorder with hypermania by Dr. Gates.  A 
review of the claims folder indicates that these records have 
not been obtained.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  Therefore, as the veteran 
contends that his psychiatric disabilities are his primary 
disabilities, the Board finds that his treatment records from 
Dr. Gates and any other medical records from the veteran's 
incarceration at the Lake County Jail must be obtained and 
associated with the claims folder.  Furthermore, the RO must 
be afforded an opportunity to evaluate this disability and 
assign a percentage rating.  

In addition, the Board notes that the veteran has been 
scheduled for VA examinations on three different occasions, 
but has failed to report on each occasion.  However, if the 
RO finds that the treatment records from Lake County Jail 
confirm that the veteran has a bipolar disorder which has 
affected his ability to report for an examination and 
therefore constitutes good cause for his failure to report, 
he should be scheduled for an additional opportunity to 
report for a VA physical and psychiatric examination.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary release, 
the RO should contact the Lake County 
Jail and attempt to obtain all medical 
records pertaining to the treatment of 
the veteran for any disability.  A 
special attempt should be made to obtain 
the records relating to the treatment of 
his psychiatric disability by Dr. Gates, 
and from Melanie Phipps, the social 
worker at the Lake County Jail.  

2.  If, after obtaining the above 
records, it is indicated that the veteran 
has a diagnosis of a bipolar disorder or 
other psychiatric disability, the RO 
should schedule the veteran for VA 
physical and psychiatric examinations to 
ascertain the nature and severity of all 
his disabilities.  All indicated tests 
and studies should be performed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  If after obtaining the above records, 
it is indicated that the veteran has a 
diagnosis of a bipolar disorder or other 
psychiatric disability, he should be 
afforded a VA social and industrial 
survey to assess his employment history 
and day-to-day functioning.  A written 
copy of the report should be inserted 
into the claims folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  Thereafter, 
the veteran's claim should be reviewed.  
Any disability that is currently diagnosed 
in any medical records or examinations 
obtained as a result of this remand should 
be evaluated and assigned a percentage 
rating.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





